FILED
                             NOT FOR PUBLICATION                            FEB 24 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


JESUS BARRERA OSORIO,                            No. 12-73027

               Petitioner,                       Agency No. A095-875-471

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 18, 2014**

Before:        ALARCÓN, O’SCANNLAIN, and FERNANDEZ, Circuit Judges.

       Jesus Barrera Osorio, a native and citizen of Mexico, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order summarily affirming an

immigration judge’s (“IJ”) denial of his motion to reopen removal proceedings

conducted in absentia. We have jurisdiction under 8 U.S.C. § 1252. We review


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
for abuse of discretion the denial of a motion to reopen, and we review de novo

questions of law. Mohammed v. Gonzales, 400 F.3d 785, 791-92 (9th Cir. 2005).

We deny the petition for review.

       The IJ did not abuse her discretion in denying Barrera Osorio’s motion to

reopen where Barrera Osorio failed to establish that exceptional circumstances

excused his failure to appear at his hearing. See 8 U.S.C. § 1229a(e)(1) (defining

exceptional circumstances as circumstances beyond the control of the alien).

Barrera Osorio’s contention that the IJ did not consider the totality of

circumstances is not supported by the record.

       The BIA did not err in summarily affirming Barrera Osorio’s appeal where

the factors he presented for his failure to appear did not present a novel factual or

legal scenario. See 8 C.F.R. § 1003.1(e)(4)(i)(B) (setting forth situations which are

appropriate for affirmance without opinion); cf. Chen v. Ashcroft, 378 F.3d 1081,

1086-87 (9th Cir. 2004) (remanding to the BIA for consideration of a novel and

substantial legal issue in the first instance).

       PETITION FOR REVIEW DENIED.




                                             2                                  12-73027